1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9    TRAYVON JONES,                                      Case No. 2:18-cv-01592-RFB-VCF
10                       Plaintiff,                                        ORDER
11           v.
12   KELLER, et. al.,
13                      Defendants.
14
15
16          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

17   a former state prisoner. On April 25, 2019, this Court issued an order denying the

18   application to proceed in forma pauperis for prisoners as moot because Plaintiff was no

19   longer incarcerated. (ECF No. 3). The Court ordered Plaintiff to file a fully complete

20   application to proceed in forma pauperis for non-prisoners or pay the full filing fee of

21   $400.00 within thirty (30) days from the date of that order. (Id.) The Court also ordered

22   Plaintiff to file an updated address within thirty (30) days from the date of that order. (Id.)

23   The thirty-day period has now expired, and Plaintiff has not filed an application to proceed

24   in forma pauperis for non-prisoners, paid the full filing fee, filed an update address, or

25   otherwise responded to the Court’s order.

26          District courts have the inherent power to control their dockets and “[i]n the

27   exercise of that power, they may impose sanctions including, where appropriate . . .

28   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
1    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
2    to prosecute an action, failure to obey a court order, or failure to comply with local rules.
3    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
4    with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
5    for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
6    F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
7    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
8    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
9    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
10   failure to comply with local rules).
11          In determining whether to dismiss an action for lack of prosecution, failure to obey
12   a court order, or failure to comply with local rules, the court must consider several factors:
13   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
14   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
15   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
16   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
17   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
18          In the instant case, the Court finds that the first two factors, the public’s interest in
19   expeditiously resolving this litigation and the Court’s interest in managing the docket,
20   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
21   in favor of dismissal, since a presumption of injury arises from the occurrence of
22   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
23   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
24   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
25   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
26   the court’s order will result in dismissal satisfies the “consideration of alternatives”
27   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
28   F.2d at 1424. The Court’s order requiring Plaintiff to update his address and to file an



                                                  -2-
1    application to proceed in forma pauperis for non-prisoners or pay the full filing fee within
2    thirty (30) days expressly stated that, if Plaintiff failed to timely comply with the order,
3    dismissal of this action may result. (ECF No. 3 at 2). Thus, Plaintiff had adequate warning
4    that dismissal would result from his noncompliance with the Court’s order to file an
5    updated address and to file an application to proceed in forma pauperis for non-prisoners
6    or pay the full filing fee within thirty (30) days.
7           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
8    based on Plaintiff’s failure to update his address and his failure to file an application to
9    proceed in forma pauperis for non-prisoners or pay the full filing fee in compliance with
10   this Court’s April 29, 2019 order.
11          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
12   accordingly and close this case.
13
14          DATED this 5th day of June, 2019.
15
16                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
